`                       United States District Court
                        WESTERN DISTRICT OF TENNESSEE
                               Eastern Division

                              JUDGMENT IN A CIVIL CASE

FRANK COOPER,

      Plaintiff,
                                                CASE NUMBER: 1:17-1138-JDB-cgc

v.

JASON WOODALL, ET AL.,

      Defendants.

Decision by Court. This action came before the Court and the issues have been
considered and a decision has been rendered.

        IT IS ORDERED AND ADJUDGED that in accordance with the Order entered in
the above-styled matter on 7/10/2019, the complaint is DISMISSED without prejudice
for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

      The Court CERTIFIES, pursuant to Federal Rule of Appellate Procedure 24(a),
That an appeal would not be taken in good faith; leave to appeal in forma pauperis is
DENIED.

APPROVED:
                                         s/J. Daniel Breen
                                         United States District Judge
THOMAS M. GOULD
CLERK
BY: s/ Evelyn Cheairs
DEPUTY CLERK
